Citation Nr: 9916861
Decision Date: 03/09/99	Archive Date: 06/24/99

DOCKET NO. 93-28 459               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for a low back disorder,
classified as postoperative residuals of spondylolisthesis.

REPRESENTATION

Appellant represented by: Barbara J. Cook, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel 

INTRODUCTION

The veteran served on active duty from September 1975 to September
1979.

This matter originates from a September 1992 confirmed rating
decision by the Department of Veterans Affairs (VA) Regional Office
(RO) in Chicago, Illinois, that found that new and material
evidence had not been submitted to reopen a claim of entitlement to
service connection for a low back disorder, classified as
postoperative residuals of spondylolisthesis. The veteran appealed
this determination to the Board of Veterans' Appeals (Board),
which, in a decision dated in February 1997, affirmed the RO's
decision denying the application to reopen. In June 1997, the Board
denied the veteran's motion for reconsideration of the February
1997 Board decision. The veteran appealed the Board's decision to
the United States Court of Veterans Appeals (Court). In a decision
dated in September 1998, the Court reversed the Board's decision,
finding that new and material evidence had been submitted to reopen
the previously and finally denied claim for service connection for
low back disability. The Court remanded the issue for further
development of the evidence and for adjudication of the issue of
service connection for low back disability on a de novo basis,
consistent with the Court's decision. A copy of the Court's
decision in this case and the briefs of the parties before the
Court have been placed in the claimsfile.

In November 1998, the Board wrote to the attorney-representative
and afforded her the opportunity to submit additional argument and
evidence in support of the veteran's appeal. The attorney-
representative responded later the same month and requested that
the Board remand the claim for service connection for low back
disability to the RO for additional development. The attorney-
representative noted that the veteran had additional medical
records to submit in support of his claim and that he did not waive
initial RO consideration of this evidence. See 38 C.F.R. 20.1304
(1998).

A subsequent review of the record disclosed that testimony
concerning this claim was taken at a travel board conducted at the
RO in April 1996 by the Board member

who signed the February 1997 Board decision later reversed by the
Court. The testimony is still relevant to an equitable adjudication
of the veteran's claim, but the Board member who took the testimony
left the Board following issuance of the decision. As the
provisions of 38 U.S.C.A. 7107(c) (West Supp.) require that the
Board member who heard the testimony participate in the final
determination of the claim, the veteran, through his attorney-
representative, was afforded the opportunity to elect another
hearing before a currently sitting Board member. In correspondence
dated in February 1999, and forwarded to the Board by his attorney-
representative, the veteran stated that he did not desire another
hearing.

REMAND

In its decision, the Court noted that the veteran was treated for
low back strain in service and had sustained a back injury at work
in January 1985 that was diagnosed as a grade III spondylolisthesis
aggravated by work trauma. The Court noted that spondylolisthesis
is a congenital condition characterized by the forward displacement
of one vertebra over another. No. 97-599, slip op. at 2. In June
1985, the veteran underwent spinal fusion.

The Court further held that as the veteran claims that he has a
congenital condition, the only theory upon which his claim for
service connection can proceed is that his back disorder was
aggravated by service. 38 U.S.C.A. 1131, 1153 (West 1991). No. 97-
599, slip op. at 4.

In holding that new and material evidence had been received to
reopen the veteran's claim for service connection for low back
disability (classified as postoperative residuals of
spondylolisthesis), the Court noted that this evidence included
voluminous treatment records from his chiropractor, Dr. Norman
Nielsen, and answers to the veteran's written questions from Dr.
Donald Holder, a private orthopedic surgeon, and from a VA
physician. This evidence, said the Court, indicated that the
veteran might have experienced an inservice aggravation of his
preexisting spondylolisthesis. The Court further held that as new
and material evidence had been submitted, the underlying claim for
service connection was well


grounded and entailed the duty to assist the veteran in the further
development of evidence relating to his claim. Id. at 6-7.

The Court directed the Board to attempt to obtain any additional
existing medical records from the VA physician and to provide the
veteran with a thorough and contemporaneous medical examination to
assess his aggravation claim. Id. at 7.

Finally, the Court directed the Board to consider the claim for
service connection for low back disability on the basis of the
veteran's asserted continuity of symptomatology, as the veteran
testified that he had had severe back pain since separation and
that the pain he experienced currently was essentially the same as
the pain he had when he was in service. Id. at 8; see 38 C.F.R.
3.303(b) (1998); Savage v. Brown, 10 Vet. App. 488, 495-98 (1997).
The Board will defer consideration of this theory of service
connection until the development requested below, as it is unclear
from the record whether the back pain about which the veteran
testified is part and parcel of a congenital condition that became
symptomatic, but progressed normally, during active military
service, or is a symptom of intercurrent injury to the back, or is
in fact a symptom of an acquired low back disorder. See Verdon v.
Brown, 8 Vet. App. 529, 536 (1996).

In view of the foregoing and in accordance with the Court's
decision in this matter, the case is REMANDED to the RO for the
following actions:

1. The RO should contact the attorney-representative and request
that she identify the names, addresses, and approximate dates of
treatment for all VA and non-VA health care providers who have
treated the veteran for any back disability at any time since
service. With any necessary authorization, the RO should attempt to
obtain copies of pertinent treatment records identified by the
attorney-representative that are not currently Of record. This
should specifically include all pertinent records from the VA
physician (Dr. Groves), including

those mentioned at page 7 of the Court's decision contained in the
claimsfile.

2. The attorney-representative should also be afforded an
opportunity to submit to the RO any additional pertinent evidence
with respect to this matter that she may have gathered during the
prosecution of this claim.

3. Thereafter, the veteran should be afforded a VA orthopedic
examination to determine the nature and extent of any current low
back disability. Any indicated studies should be performed, and all
manifestations of current disability should be described in detail.
The examiner is requested to review the claimsfile, including the
service medical records, and including the etiological opinions
contained in the claimsfile, and render an opinion as to whether it
is at least as likely as not that the veteran's congenital
spondylolisthesis increased in severity during active military
service beyond the natural progress of the disorder, and, if so,
whether his current low back symptomatology, including his back
pain, is attributable to that abnormal increase in severity during
service. A complete rationale should be given for any opinions or
conclusions expressed.

4. After the development requested above has been completed to the
extent possible, the RO should again review the record, undertake
any indicated development, and readjudicate the claim. If the
benefit sought on appeal remains denied, the veteran and his
attorney-representative should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further
consideration, if in order. The Board intimates no opinion as to
the ultimate outcome of this case. The veteran need take no action
unless otherwise notified.

WAYNE M. BRAEUER

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 

